Name: 81/322/EEC: Commission Decision of 24 April 1981 approving a programme pursuant to Council Regulation (EEC) No 355/77 concerning the processing and marketing of flax in Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-05-15

 Avis juridique important|31981D032281/322/EEC: Commission Decision of 24 April 1981 approving a programme pursuant to Council Regulation (EEC) No 355/77 concerning the processing and marketing of flax in Belgium (Only the French and Dutch texts are authentic) Official Journal L 129 , 15/05/1981 P. 0064 - 0064****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 APRIL 1981 APPROVING A PROGRAMME PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 CONCERNING THE PROCESSING AND MARKETING OF FLAX IN BELGIUM ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 81/322/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE BELGIAN GOVERNMENT FORWARDED ON 27 NOVEMBER 1980 ITS PROGRAMME CONCERNING THE PROCESSING AND MARKETING OF FLAX ; WHEREAS THE SAID PROGRAMME RELATES TO THE RATIONALIZATION OF WORK CARRIED OUT IN THE FIELD , THE ADAPTATION AND MODERNIZATION OF DESEEDING , SCUTCHING AND RETTING FACILITIES AS WELL AS THE ADAPTATION OF THE RELEVANT PROCESSING TECHNOLOGY IN THE FLAX SECTOR WITH THE AIM OF MODERNIZING AND ADAPTING THE PROCESSING STRUCTURE TO THE NEW OUTLETS ; WHEREAS IT CONSTITUTES , THEREFORE , A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , WHICH SHOW THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE FLAX SECTOR IN BELGIUM ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THAT REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME CONCERNING THE PROCESSING AND MARKETING OF FLAX , FORWARDED BY THE BELGIAN GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 27 NOVEMBER 1980 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 24 APRIL 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION